                  UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

MARCUS H. RUNNELS,                            )
                                              )
       Petitioner,                            )
                                              )
v.                                            )   Case No. CIV-21-244-G
                                              )
                                              )
STATE OF OKLAHOMA,                            )
                                              )
       Respondent.                            )

                                         ORDER

       On March 22, 2021, Petitioner Marcus H. Runnels, a state prisoner, filed this action

seeking federal habeas corpus relief. See Pet. (Doc. No. 1). In accordance with 28 U.S.C.

§ 636(b)(1), the matter was referred to Magistrate Judge Amanda Maxfield Green for

preliminary review.

       On May 11, 2021, Judge Green issued a Report and Recommendation (Doc. No. 7),

in which she recommended the habeas petition be dismissed based upon Petitioner’s failure

to prosecute and failure to comply with the Court’s orders.            In the Report and

Recommendation, Judge Green advised Petitioner of his right to object to the Report and

Recommendation by June 1, 2021. Judge Green also advised that a failure to timely object

would constitute a waiver of the right to appellate review of the factual findings and legal

conclusions contained in the Report and Recommendation.

       As of this date, Petitioner has not submitted any objection to the Report and

Recommendation or sought leave for additional time to do so.
                                   CONCLUSION

      Accordingly, the Report and Recommendation (Doc. No. 7) is ADOPTED in its

entirety. This action is DISMISSED. A separate judgment shall be entered.

      IT IS SO ORDERED this 24th day of June, 2021.




                                          2
